DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (¶ 0004) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or listed on an IDS, they have not been considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 13 in the reply filed on March 4, 2022 is acknowledged.  Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-10 and 13, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  

MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including outputting, when accepting a search request for a spot, information related to one or more spots which satisfy a condition of the search request; referring to, when any one of the output one or more spots is selected as a first spot, a spot and a position of the spot in association with each other, and acquiring a position of the first spot; and referring to a plurality of circulation routes each including at least one or more spots and, on the basis of a position of the at least one or more spots included in each of the plurality of circulation routes and the acquired position of the first spot, specifying a circulation route as an addition candidate for the selected first spot, from among the plurality of circulation routes. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel behaviors of persons and related relationships with transportation service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a travel agent exercising the steps of observation, evaluation, judgment, and opinion in planning tourist spot transportation for a person).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (non-transitory computer-readable recording medium having stored therein a program; computer with "storage parts" (i.e., a generic memory per Specification ¶ 0044)—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).


MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea, without adding any new additional elements.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paz-Tal, U.S. Pat. Pub. No.  2017/0045365 (Reference A of the attached PTO-892).
As per claim 1, Paz-Tal teaches a non-transitory computer-readable recording medium having stored therein a circulation route creation support program for causing a computer to execute a process (¶ 0087) comprising: 
outputting, when accepting a search request for a spot, information related to one or more spots which satisfy a condition of the search request (¶ 0077); 
referring to, when any one of the output one or more spots is selected as a first spot, a first storage part that stores a spot and a position of the spot in association with each other, and acquiring a position of the first spot (¶¶ 0052, 77); and 
referring to a second storage part that stores a plurality of circulation routes each including at least one or more spots and, on the basis of a position of the at least one or more spots included in each of the plurality of circulation routes and the acquired position of the first spot, specifying a circulation route as an addition candidate for the selected first spot, from among the plurality of circulation routes (¶¶ 0064, 72-73, 84).
As per claim 2, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the selected first spot is automatically registered in the specified circulation route (¶¶ 0071-73).
As per claim 3, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the circulation route specified as the addition candidate is displayed in a manner different from a manner of the other circulation routes among the plurality of circulation routes (¶ 0072).
As per claim 4, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the selected first spot is registered in a circulation route selected from among the plurality of displayed circulation routes (¶¶ 0019, 76-78).
As per claim 5, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the spot is a tourist spot (¶¶ 0018, 64).
As per claim 6, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the circulation route is a tourist route (¶¶ 0018, 64).
As per claim 7, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the second storage part further stores area information indicating areas in association with the respective circulation routes and the circulation route associated with an area including the acquired position of the first spot is specified (¶¶ 0063, 83).
As per claim 8, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the first storage part further stores a way of movement to the spot in association with the spot, a position of the first spot and a way of movement to the first spot are acquired, and according to classification information on the acquired way of movement, a circulation route as the addition candidate for the selected first spot is specified from among the plurality of circulation routes (¶¶ 0046, 73-75).
As per claim 10, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches the second storage part further stores identification information that identifies an account, in correlation with each of the circulation routes, the process includes acquiring the identification information (¶ 0063), wherein a process of the specifying further causes the computer to execute a process of specifying, on the basis of a position of a spot included in each of circulation routes with which the acquired identification information is correlated, among the plurality of circulation routes stored in the second storage part, and the acquired position of the first spot, a circulation route as the addition candidate for the first spot, from among the circulation routes with which the acquired identification information is correlated (¶ 0064).
As per claim 13, Paz-Tal teaches a circulation route creation support method comprising: steps of analogous claim 1 (see citations above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paz-Tal in view of Feng, U.S. Pat. Pub. No.  2010/0268449 (Reference B of the attached PTO-892).
As per claim 9, Paz-Tal teaches claim 1 as above.  Paz-Tal further teaches to execute a process of generating a new route (¶ 0074).  Paz-Tal does not explicitly teach doing so when the acquired position of the first spot is apart from a position of a spot included in each of the plurality of circulation routes by a predetermined distance or more; which is taught by Feng (¶¶ 0052-54, 60, 66).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Feng—namely, to optimize routes for new waypoints.  Moreover, this is merely a combination of old elements in the art of routing users to desired points-of-interest.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeLorme, et al., U.S. Pat. No. 5,559,707 (Reference C of the attached PTO-892) relates to circulation route creation. 
Zhang, et al., U.S. Pat. Pub. No. 2017/0046802 (Reference D of the attached PTO-892) relates to circulation route creation.
Ellenby, et al., U.S. Pat. Pub. No. 2014/0344681 (Reference E of the attached PTO-892) relates to circulation route creation.
Shimada, et al., U.S. Pat. Pub. No. 2014/0309926 (Reference F of the attached PTO-892) relates to circulation route creation.
Bongiorno, U.S. Pat. Pub. No. 2011/0301835 (Reference G of the attached PTO-892) relates to circulation route creation.
Kuzunuki, et al., U.S. Pat. Pub. No. 2002/0026289 (Reference H of the attached PTO-892) relates to circulation route creation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628